Title: From Thomas Jefferson to William Carmichael and William Short, 18 March 1792
From: Jefferson, Thomas
To: Carmichael, William,Short, William


          
            Gentlemen
            Philadelphia Mar. 18. 1792.
          
          The President having thought proper to appoint you joint Commissioners Plenipotentiary, on the part of the U.S. to treat with the court  of Madrid on the subjects of the navigation of the Missisipi, arrangements on our limits, and commerce, you will herewith receive your commission; as also Observations on these several subjects reported to the President and approved by him, which will therefore serve as instructions for you. These expressing minutely the sense of our government, and what they wish to have done, it is unnecessary for me to do more here than desire you to pursue these objects unremittingly, and endeavor to bring them to an issue in the course of the ensuing summer. It is desireable that you should keep an exact journal of what shall pass between yourselves and the court or their negotiator, and communicate it from time to time to me; that your progress and prospects may be known. You will be the best judges whether to send your letters by Lisbon, Cadiz, or what other route: but we shall be anxious to hear from you as often as possible. If no safe conveyance occurs from Madrid to Lisbon, and your matter should be of importance sufficient to justify the expence, a courier must be sent: but do not incur the expence unless it be to answer some good end.—I have the honour to be with great & sincere esteem, gentlemen your most obedient & most humble servant,
          
            Th: Jefferson
          
        